Title: Thomas Jefferson to George W. Erving, 23 November 1809
From: Jefferson, Thomas
To: Erving, George W.


          
            Sir
             
                     Monticello 
                     Nov. 23. 09
          
            
		  
		  
		  
		  An American vessel, the property of a respectable merchant of Georgetown, on a voyage to some part of Europe for general purposes of commerce, proposes to touch at some port of Spain with the view of obtaining Merino sheep to be brought to our country.
			 the necessity we are under, & the determination we have formed of eman of emancipating ourselves from a dependance on foreign countries for manufactures which may be advantageously established among ourselves, has produced a very general desire to improve the
			 quality of our wool by the introduction of the Merino race of sheep. your sense of the
			 duties you owe to your station will not permit me to ask, nor yourself to do any act which might compromit
			 you
			 with the government with which you reside, or forfeit that confidence on their part which can alone enable you to be useful to your country. but as far as
                  
                  
                   that will
			 permit you to give aid to the procuring and bringing away some of that valuable race, I take the liberty of solliciting you to do so. it will be an important service rendered to your country; to
			 which you will be further encouraged by the assurance that the enterprize is solely on the behalf of agricultural gentlemen of distinguished character in Washington & it’s neighborhood with a view of disseminating the benefits of their success as widely as they can. without any interest in it myself, other than the general one, I cannot help wishing
			 a favorable result, and therefore add my sollicitations to the assurances of my constant esteem & respect.
          
            Th:
            Jefferson
        